DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claim 1 as followed included with its interpretation in light of the specification:
“an event intake module configured to receive a plurality of events from a plurality of back-up sessions corresponding to a plurality of back-up data sets ([0037] plurality of back-up data sets may be received by the event intake module..)”
“a load balancer configured to selectively distribute the plurality of events to create at least one event queue ([0038] load balancer is configured to selectively distribute the plurality of events to create at least one event queue. “event queue” corresponds to a stream of events being processed…)”
“a plurality of object creation modules configured to receive the plurality of events distributed by the load balancer, wherein each object creation module comprises ([0040] receive the stream of events…): 
“an ingestor unit configured to add a creation time-stamp to each event of the plurality of events being ingested ([0040] the ingestor unit is configured to add a creation time-stamp…)“
“a drainer unit configured to process a set of ingested events, from the corresponding event queue, to create a plurality of objects that are stored in an object storage, and to record the latest processing time-stamps of the ingested events being stored in the object storage ([0041] configured to read a plurality of ingested events from the event queue…)”
“a journal service module configured to deliver an event journal corresponding to a particular back-up session of a particular back-up data set, in response to a query, if an end time-stamp of the particular back-up session is before the extraction time- stamp ([0052] journal service module is configured to deliver an event journal corresponding to a particular back-up session of a particular back-up data set…)”.
Claim limitations of claim 2:
	“wherein the journal service module is further configured to return a command to try later, in response to the query, if the end time-stamp of the particular back-up session is after the extraction time-stamp”.
Claim limitations of claim 4:
	“wherein the journal service module is further configured to sort the events in the order of assigned sequence numbers before delivering the event journal corresponding to a particular back-up session of a particular back-up data set ([0054] compare the end time-stamp session from the query…)”.
Claim limitations of claim 6:
“wherein each object creation module further comprises an orphan drainer unit configured to process a set of ingested events, from the corresponding event queue, to create a plurality of objects that are stored in the object storage, if a corresponding object creation module shuts down ([0046] configured to process a set of ingested events from the corresponding event queue…)”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (U.S Pat # 7519870) in view of Bourbonnais (U.S Pub # 20150254298) and in further view of Abhijeet (U.S Pub # 20140328573).
With regards to claim 1, Sim-Tang discloses A system for delivering an event journal during a back-up session in a distributed file system, the system comprising: 
an event intake module configured to receive a plurality of events from a plurality of back-up sessions corresponding to a plurality of back-up data sets ([Col. 9 lines 11-50] during the regular backup state, the event processor processes all the raw events); 
a load balancer configured to selectively distribute the plurality of events to create at least one event queue ([Col. 9 lines 11-50] processes all the raw events from the event queue); 
a plurality of object creation modules configured to receive the plurality of events distributed by the load balancer, wherein each object creation module comprises: 
an ingestor unit configured to add a creation time-stamp to each event of the plurality of events being ingested ([Col. 10-11 lines 54-31] timestamp), and
a journal manager configured to create an event journal for each back-up set of the plurality of back-up sets, a journal service module configured to deliver an event journal corresponding to a particular back-up session of a particular back-up data set ([Col. 9 lines 11-63] generate an event journal where an authorized user can invoke a recovery).
Sim-Tang does not disclose however Bourbonnais discloses:
by extracting the ingested events from the plurality of objects for which the creation time-stamp is before a drain time-stamp, wherein the drain time-stamp is the smallest of the processing time-stamps recorded by each of the active drainers, wherein the journal manager is further configured to record an extraction time-stamp as a last-processed drain time-stamp (Fig. 2 [0022] smallest “update time timestamp” across all participating apply processes. Where an update timestamp should always occur after a creation timestamp).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sim-Tang by the timestamp system of Bourbonnais to determine how long it took to process a data object.
	One of ordinary skill in the art would have been motivated to make this modification in order to maintain transaction consistency between storage groups for disaster recovery (Bourbonnais [0004]).
	Abhijeet discloses:
in response to a query, if an end time-stamp of the particular back-up session is before the extraction time- stamp ([0144] determine if end timestamp is before the content timestamp).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sim-Tang and Bourbonnais by the system of Abhijeet to determine whether a timestamp has occurred after an ending time.
	One of ordinary skill in the art would have been motivated to make this modification in order to address memory device failure issues to reduce risk of data loss (Abhijeet [0014]).
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 6, Sim-Tang does not disclose however Bourbonnais discloses:
wherein each object creation module further comprises an orphan drainer unit configured to process a set of ingested events, from the corresponding event queue, to create a plurality of objects that are stored in the object storage, if a corresponding object creation module shuts down ([0020-0021] queue based replication with the ability to recover messages in the event of failure). 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Sim-Tang by the timestamp system of Bourbonnais to determine how long it took to process a data object.
	One of ordinary skill in the art would have been motivated to make this modification in order to maintain transaction consistency between storage groups for disaster recovery (Bourbonnais [0004]).
	Claim 13 corresponds to claim 6 and is rejected accordingly.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (U.S Pat # 7519870) in view of Bourbonnais (U.S Pub # 20150254298) and in further view of Abhijeet (U.S Pub # 20140328573) and Lind (U.S Pub # 20090049329).
With regards to claim 2, Sim-Tang does not disclose however Lind discloses:
wherein the journal service module is further configured to return a command to try later, in response to the query, if the end time-stamp of the particular back-up session is after the extraction time-stamp ([0019-0020] compare a current time to a halt end time. Data modifications will not proceed until the halt end time is reached).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sim-Tang, Bourbonnais and Abhijeet by the system of Lind to determine if a timestamp has occurred before an ending time.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce likelihood of data loss during performance of failovers in a high-availability system (Lind [0003]).
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
Claims 3-4, 7, 10-11, 14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (U.S Pat # 7519870) in view of Bourbonnais (U.S Pub # 20150254298) and in further view of Abhijeet (U.S Pub # 20140328573) and Zhao (U.S Pub # 20080010641).
With regards to claim 3, Sim-Tang does not disclose however Zhao discloses:
wherein each event of the plurality of events is assigned a unique sequence number ([0121] unique sequence identifiers for the events).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sim-Tang, Bourbonnais and Abhijeet by the system of Zhao to uniquely identify and sort events,
	One of ordinary skill in the art would have been motivated to make this modification in order to identify a unique identifier associated with one of the events (Zhao [0008]).
	Claims 10 and 17 correspond to claim 3 and are rejected accordingly. 
With regards to claim 4, Sim-Tang does not disclose however Zhao discloses:
wherein the journal service module is further configured to sort the events in the order of assigned sequence numbers before delivering the event journal corresponding to a particular back-up session of a particular back-up data set ([0135] events may have a unique 8-byte increasing sequence identifier assigned in the order that the events are generated. [0138] may detect when an recipe is out of order [0152] event table synchronized to a backup server).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sim-Tang, Bourbonnais and Abhijeet by the system of Zhao to uniquely identify and sort events,
	One of ordinary skill in the art would have been motivated to make this modification in order to identify a unique identifier associated with one of the events (Zhao [0008]).
	Claims 11 and 18 correspond to claim 4 and are rejected accordingly.
With regards to claim 7, Sim-Tang does not disclose however Zhao discloses:
wherein the query corresponds to a metadata search, a compliance-related data search, a data anomaly detection search, a storage-analytics related search, a data-mining related search, or combinations thereof ([0050-0051] queries the event SDC for the sequence identifiers).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sim-Tang, Bourbonnais and Abhijeet by the system of Zhao to uniquely identify and sort events,
	One of ordinary skill in the art would have been motivated to make this modification in order to identify a unique identifier associated with one of the events (Zhao [0008]).
	Claims 14 and 20 correspond to claim 7 and are rejected accordingly.
Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (U.S Pat # 7519870) in view of Bourbonnais (U.S Pub # 20150254298) and in further view of Abhijeet (U.S Pub # 20140328573) and Tongle (U.S Pub # 20160142343).
With regards to claim 5, Sim-Tang does not disclose however Tongle discloses:
wherein the journal manager is further configured to adjust the extraction time-stamp for a jitter time ([0058] adjust timestamp by jitter).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sim-Tang, Bourbonnais and Abhijeet by the system of Tongle to account for jitter time when processing data elements.
	One of ordinary skill in the art would have been motivated to make this modification in order to computer jitter and adjust timestamp counters ([0058]).
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166